DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 5/23/2022.
Claims 3 and 4 are amended.
Claims 2 and 5 are cancelled.
Claims 1, 3, 4, 6, 7, 8, 9 are presented for examination.


Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Response to Arguments
Specification
The Applicants arguments have been considered, the objection to the specification is withdrawn.

Claim Objections
The Applicant states that they have amended claim 9 and therefore the objection should be withdrawn.
In response the argument has been considered and the objection to claim 9 is withdrawn.

Claim Rejections – 35 USC § 112
The Applicant argues that they have amended claim 4 to overcome the rejection under 35 USC 112.
In response the argument has been considered and the rejection under 35 USC 112 is withdrawn.

Claim Rejections - 35 USC § 101
The Applicant asserts that, under step 2B, claim 1 “integrates any alleged judicial exception into a practical application by reflecting a technology that supports improvement of analyzing a vibration damping structure” because “the intention of this application is to analyze a vibration damping structure whereby it is possible to perform structural analysis with high precision, taking into consideration an error factor of the vibration damping structure disposed in a fluid with reduced computation load.”

The Applicant then highlights the portion of paragraph 63 which states: “Since the FEM model corresponding to the vibration damping structure can be efficiently constructed by limited variable parameters, it is possible to perform structural analysis precisely with reduced computation load.”

The Applicant also highlight the portion of paragraph 64 which states: “Thereby, it is possible to construct a FEM model having a considerably simple structure. Such a FEM model efficiently reduces the variable parameters and thus has low computational load and is available for high-speed arithmetic processing.”

The Applicant concludes by asserting that the claimed invention integrates the use of “an enhanced precision FEM model having a considerably simple structure with fewer variable parameters that has a low computation load and is available for high-speed arithmetic processing” and that this feature “constitutes at least an additional limitation that, when viewed with the claim as a whole integrates any alleged judicial exception into a practical application.

Therefore, at issue is whether or not a mathematical/geometric model with fewer variables constitutes additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

In response:
According to the 2019 PEG improvements to the functioning of a computer, or to any other technology or technical field are indicative of integration into a practical application. See MPEP 2106.05(a).

Also, the November 2, 2016 Memo titled “Recent Subject Matter Eligibility Decisions” states, with regard to McRO that indications of an improvement to a computer or computer-related technology include:
a teaching in the specification about how the claimed invention improves a computer or other technology.
a particular solution to a problem or a particular way to achieve the desired outcome defined by the claimed invention, as opposed to merely claiming the idea of a solution or outcome.

First, the Examiner notes that the claim does not recite any computer or computer related technology. Therefore, the claim may not properly be found to make an improvement to a computer’s processing.

Second, while the specification teaches that having fewer variables have lower computational load neither the specification nor the claim itself actually articulate how these fewer variables achieve the desired outcome of low computational load and is available for high-speed arithmetic processing. Rather, the claim merely recites “an analysis step of performing structural analysis by a finite-element method using the FEM model in which the error parameter is set.” This is simply a claim to the outcome of performing an analysis with an error parameter set. The claim does not recite any particular way in which the analysis is achieved that actually achieves low computational load. Indeed; if having fewer variables is the source of low computation load, a claim to an analysis where an error parameter is set should actually increase computational load.

Therefore; the claim does not meet the requirements of improving a computer related technology.


Further; The claim recites, in pertinent part: “... a model making step of making a FEM model... wherein the model making set include making the FEM model so as to include a first element... a second element including a one-dimensional element... a third element corresponding to a gap... wherein the first element includes a plurality of first one-dimensional elements... wherein the second element include a second one-dimensional element... wherein the third element includes a pair of gap elements representing a shortest distance...” which is merely a characterization of how to construct a stick-figure representation of objects in relation to one another. Because a human is capable of imagining or visualizing a stick-figure representation of objects in relation to one another these elements are directed towards the abstract idea of a mental process. 

Moreover; the claimed recitation of “an analysis step of performing structural analysis by a finite-element method using the FEM model in which the error parameter is set” is an evaluation. While the evaluation is recited as “by a finite element method using the FEM model” there is no indication that this may not practically be performed in the human mind because a mental process includes those when are performed by humans with the help of “pen and paper” or other “physical aid” including “slide rule” or even a computer. See MPEP 2106.04(a)(2).

Therefore; because the model making step and the analysis step are both part of the identified mental process, there are no additional steps beyond the abstract idea which rely on or use the abstract idea in a meaningful way. The claim simply results in the mental step of “an analysis.” Because of this; the claim is not integrated into a practical application because there is no application which relies on or uses he mental steps (abstract idea).

Due to the reasons outlined above, the Applicant’s argument is not persuasive. 


Claim Rejections - 35 USC § 103
The Applicant states that they have amended claim 1 to incorporate elements from cancelled claim 5 and that because the features of amended claim 1 “makes it possible to reflect the twist amount of the vibration dampening member on “a pair of gap elements”, it is possible to achieve the technical effect of being able to enhance the precision of the FEM model” and therefore “accordingly, the claimed invention according to amended claim 1 is different from Hassan” and “that Sauve and Hassan, individually or in combination, fail to disclose or remotely suggest the features of amended claim 1.”

Therefore, at issue is whether or not the combination of Suave and Hassan make obvious to reflect the twist amount of the vibration dampening member on a pair of gap elements and to therefore enhance the precision of the FEM model.

In response, the Examiner notes that the limitation of defining “the error parameter” as “includes a twist amount with respect to an extension direction of the tubes included in the tube bundle, when the vibration damping member is viewed from a cross-sectional direction perpendicular to the longitudinal direction of the vibration damping member” is a newly added limitation which was not included in the previous claims. 

While Suave_1997 teaches to “account for possible variations in the critical parameters such as support clearances, manufacturing tolerances (e.g., tube misalignment in supports, preloads) ... and material properties...” (page 283 par 2), Suave_1997 does not explicitly teach that the possible variations include “a twist amount” with respect to a particular direction. 

Also, while Hassan_2005 teaches to assess the clearance between a tube and tube support using gap elements such as in Fig. 4 where a gap element is illustrated between the edge containing the point G and the line containing the point B. Also point C is illustrated in contact with the dotted line containing point F which illustrates zero gap. Therefore, the one-dimensional elements             
                
                    
                        A
                        C
                    
                    -
                
            
         is clearly has zero clearance between the tube and tube support. While Fig. 4 illustrates the conceptualization of zero clearance with regard to contact on the right side, Fig. 1 illustrates that a zero clearance situation may also occur on the left side. In such a situation all the various gaps illustrated in Fig. 4 would be mirrored to the left side of the tub support.

The Examiner further notes that because Hassan_2005 illustrates a nominal or idealized plate geometry, the implication to one of ordinary skill in the art would have been that any variables associated with variation of the geometry that are contained in a mathematical description of the normalized plate would have been set to zero. Nevertheless; Hassan_2005 does not explicitly teach any variation of the tub support or that any such variation of the plate is a result of a twist.

In combination; because Suave_1997 teaches to take into account “possible variations in the critical parameters such as support clearance, manufacturing tolerances (e.g., tube misalignment in supports, preloads... and material properties...” and because Hassan_2005 teaches to use one-dimensional elements and gaps between these elements to characterize the relationship between tubes and tube supports; it would have been obvious to one or ordinary skill in the art to take into account variations using one-dimensional elements and gaps; however, the combination of prior art does not explicitly teach that the variations include “a twist amount” with respect to a particular direction.

It is for this reason, that the Examiner finds that the prior art of record does not teach the amended claim limitation of: “wherein the error parameter includes a twist amount with respect to an extension direction of the tubes included in the tube bundle, when the vibration damping member is viewed from a cross-sectional direction perpendicular to the longitudinal direction of the vibration damping member.” The previous rejection under 35 USC 103 is therefore withdrawn.

Nevertheless; after further search and consideration new grounds of rejection is presented below.

The rational for withdrawing the rejection is different than the Applicant’s argument.

End Response to Arguments



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With reference to claim 1:
Step 1 – Is the claim directed to a process, machine, manufacture, or composition of matter?
Yes.  The claim is directed to a method.
Step 2A, Prong 1 – Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes.  Claim 1 recites “... a model making step of making a FEM model corresponding to the vibration damping structure; an error setting step of setting an error parameter for a parameter relating to an element included in the FEM model; and an analysis step of performing structural analysis by a finite-element method using the FEM model in which the error parameter is set, wherein the model making setup includes making the FEM model so as to include a first element corresponding to the tube bundle,
a second element including a one-dimensional element corresponding to the vibration damping member, and a third element corresponding to a gap between the tube bundle and the vibration damping member, wherein the first element includes a plurality of first one-dimensional elements extending to respectively correspond to the tubes included in the tube bundle, wherein the second element includes a second one-dimensional element extending along a longitudinal direction of the vibration damping member and a third one-dimensional element extending along a width direction of the vibration damping member, wherein the third element includes a pair of gap elements representing a shortest distance between each end of the third one-dimensional element and each first one-dimensional element, and wherein the error parameter includes a twist amount with respect to an extension direction of the tubes included in the tube bundle, when the vibration damping member is viewed from a cross-sectional direction perpendicular to the longitudinal direction of the vibration damping member” which is merely a characterization of how to construct a stick-figure representation of objects in relation to one another. Because a human is capable of imagining or visualizing a stick-figure representation of objects in relation to one another these elements are directed towards the abstract idea of a mental process. 

Moreover; the claimed recitation of “an analysis step of performing structural analysis by a finite-element method using the FEM model in which the error parameter is set” is an evaluation. While the evaluation is recited as “by a finite element method using the FEM model” which includes a mathematical relationship, equation, and calculation, there is no indication that this may not practically be performed in the human mind because a mental process includes analytical evaluations/observations which are performed by humans with the help of “pen and paper” or other “physical aid” including “slide rule” or even a computer. See MPEP 2106.04(a)(2).

Step 2A, Prong 2 – Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The additional elements, both individually and in combination, merely specify that the FEM model is used in “a vibration damping structure in which a tube bundle disposed in a fluid is supported by a vibration damping member disposed in a gap between tubes included in the tube bundle”, and further list possible variables (elements included in the FEM model, the model corresponding to a vibration damping structure).  Such specific data does not improve the functioning of a computer or of a model, nor does it offer improvements in a technical field.  Rather, these elements merely amount to generally linking the use of a judicial exception to a particular technological environment or field of use by setting the variables to be values relevant to heat transfer systems (MPEP 2106.04(d)(I)).  Thus, these additional elements do not integrate the judicial exception into a practical application.

Step 2B – Does the claim recite additional elements that amount to significantly more than the judicial exception?
No.  The additional elements of the claim merely again amount to generally linking the use of a judicial exception to a particular technological environment or field of use.  (MPEP 2106.05(h)).  Thus, these additional elements do not amount to significantly more than the abstract idea, and do not render the abstract idea patent eligible.  (MPEP 2106.05(f)).


With reference to claim 3:
Claim 3 recites the additional limitations of “wherein the first element includes a plurality of first one-dimensional elements extending to respectively correspond to the tubes included in the tube bundle, wherein the second element includes a second one-dimensional element extending to correspond to the vibration damping member, and wherein the third element includes a gap element representing a shortest distance between each first one-dimensional element and the second one-dimensional element”, which are directed to the limitation of “a model making step of making a FEM model corresponding to the vibration damping structure”, as recited in claim 1.  Therefore, the limitations of claim 3 fall under the same abstract idea of a mathematical concept.  These limitations further merely specify several possible values of various variables in the FEM model, which similarly does not offer improvements to a computer/technical field and merely generally links the use of a judicial exception to a particular field of use.  Thus, the limitations of claim 3 do not integrate the abstract idea into a practical application under step 2A, Prong 2, nor do they amount to significantly more than the abstract idea under Step 2B.

With reference to claim 4:
Claim 4 recites the additional limitation of “wherein the analysis step includes imposing a loading condition set so that, when the gap amount is less than a predetermined value, a contact force applied to each first one-dimensional element from the second one-dimensional element increases with an increase in interference”, which is directed to the limitation of “an analysis step of performing structural analysis by a finite-element method using the FEM model in which the error parameter is set”, as recited in claim 1.  Therefore, the limitation of claim 4 falls under the same abstract idea of a mathematical concept.  This limitation further merely specifies a result of the analysis step of the FEM model, which similarly does not offer improvements to a computer/technical field and merely generally links the use of a judicial exception to a particular field of use.  Thus, the limitation of claim 4 does not integrate the abstract idea into a practical application under step 2A, Prong 2, nor does it amount to significantly more than the abstract idea under Step 2B.


With reference to claim 6:
Claim 6 recites the additional limitation of “wherein the error parameter includes a random number”, which is directed to the limitation of “an error setting step of setting an error parameter for a parameter relating to an element included in the FEM model”, as recited in claim 1.  Therefore, the limitation of claim 6 falls under the same abstract idea of a mathematical concept.  This limitation further merely specifies a possible value of a variable in the FEM model, which similarly does not offer improvements to a computer/technical field and merely generally links the use of a judicial exception to a particular field of use.  Thus, the limitation of claim 6 does not integrate the abstract idea into a practical application under step 2A, Prong 2, nor does it amount to significantly more than the abstract idea under Step 2B.

With reference to claim 7:
Claim 7 recites the additional limitation of “wherein the error parameter is set based on data measured on the vibration damping structure”, which is directed to the limitation of “an error setting step of setting an error parameter for a parameter relating to an element included in the FEM model”, as recited in claim 1.  Therefore, the limitation of claim 7 falls under the same abstract idea of a mathematical concept.  This limitation further merely specifies a possible way to set the value of a variable in the FEM model, which similarly does not offer improvements to a computer/technical field and merely generally links the use of a judicial exception to a particular field of use.  Thus, the limitation of claim 7 does not integrate the abstract idea into a practical application under step 2A, Prong 2, nor does it amount to significantly more than the abstract idea under Step 2B.

With reference to claim 8:
Claim 8 recites the additional limitation of “wherein the error parameter includes at least one of an outer diameter, a thickness, and a warpage of a tube included in the tube bundle, and a thickness and a warpage of the vibration damping member”, which is directed to the limitation of “an error setting step of setting an error parameter for a parameter relating to an element included in the FEM model”, as recited in claim 1.  Therefore, the limitation of claim 8 falls under the same abstract idea of a mathematical concept.  This limitation further merely specifies several possible values of a variable in the FEM model, which similarly does not offer improvements to a computer/technical field and merely generally links the use of a judicial exception to a particular field of use.  Thus, the limitation of claim 8 does not integrate the abstract idea into a practical application under step 2A, Prong 2, nor does it amount to significantly more than the abstract idea under Step 2B.

With reference to claim 9:
Claim 9 recites the additional limitations of “wherein each of the tubes included in the tube bundle has a first straight tube part positioned on a fluid inlet side, a second straight tube part positioned on a fluid outlet side, and a bent part positioned between the first straight tube part and the second straight tube part, wherein the first straight tube part and the second straight tube part are inserted into a plurality of through holes formed in a tube support plate for supporting the tube bundle, and wherein, in the analysis step, the error parameter includes an eccentricity amount of an insertion position, at which the first straight tube and the second straight tube part are inserted into the through holes, to perform the structural analysis”, which are directed to the “method for analyzing a vibration damping structure” as recited in claim 1.  Therefore, the limitations of claim 9 fall under the same abstract idea of a mathematical concept.  These limitations further merely specify the details of the structure on which the method is performed.  This does not offer improvements to a computer/technical field and merely generally links the use of a judicial exception to a particular field of use.  Thus, the limitations of claim 9 do not integrate the abstract idea into a practical application under step 2A, Prong 2, nor do they amount to significantly more than the abstract idea under Step 2B.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1 – 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauve (Probabilistic Methods for the Prediction of Damage in Process Equipment Tubes Under Nonlinear Flow Induced Vibration, AD-Vol. 53-2, Fluid-Structure Interaction, Aeroelasticity, Flow-Induced Vibration and Noise Volume II ASME 1997) in view of Hassan_2005 (A New Tub/Support Impact Model for Heat Exchanger Tubes, Journal of Fluids and Structures 21 (2005) 561-577) in view of Caldwell_1987 (Industrial Vibration Modelling, 1987).


With reference to claim 1, Sauvé discloses a method for analyzing a vibration damping structure in which a tube bundle disposed in a fluid is supported by a vibration damping member disposed in a gap between tubes included in the tube bundle (see page 283, “Abstract”, and “Introduction”, first paragraph), the method comprising: 
a model making step of making a FEM model corresponding to the vibration damping structure (see page 283, “Introduction”, third paragraph, “In this paper…”; and page 286, “Application to Nuclear Steam Generator”, first paragraph, “The efficacy of the procedure…”, where the FEM model corresponds to the three-dimensional nonlinear finite element computer code, and the vibration damping structure corresponds to the support);
an error setting step of setting an error parameter for a parameter relating to an element included in the FEM model (see page 283, “Introduction”, paragraphs 1-2, “In critical operating process equipment…”; and page 286, “Work Rate Definition”, second paragraph, “Using the system response…”, where the error parameter corresponds to the probability distribution functions reflecting the uncertainty in properties of parameters such as support clearance, manufacturing tolerances, friction, and material properties that are considered as elements by the FEM model (referred to as parameters Z)); and 
an analysis step of performing structural analysis by a finite-element method using the FEM model in which the error parameter is set (see page 283, “Introduction”, third paragraph, “In this paper…”; page 286, “Work Rate Definition”, second paragraph, “Using the system response…”; and page 286, “Application to Nuclear Steam Generator”, second paragraph, “The location and local axis…”, which describes the analysis by the FEM model pictured in Figure 3 using these random variables Z) 


wherein the model making step includes making the FEM (page 286: “... nonlinear finite element model...”) model so as to include a first element corresponding to the tube bundle (see, for example, page 286, Fig. 3, where the first element corresponds to a tube dimension such as outside diameter), a second element including a element corresponding to the vibration damping member (see, for example, page 286, “Application to Nuclear Steam Generator”, second paragraph, “The location and local axis…”, where the second element corresponds to support stiffness), and a third element corresponding to a gap amount between the tube bundle and the vibration damping member (see, for example, page 286, “Work Rate Definition”, second paragraph, “Using the system response…”, where the third element corresponds to the support clearance) wherein the first element includes a plurality of first  elements extending to respectively correspond to the tubes included in the tube bundle (see, for example, page 286, “Application to Nuclear Steam Generator”, paragraphs 1-2, “The efficacy of the procedure…”, where each U-bend region includes multiple tubes, each of which is modeled based on parameters such as tube length and misalignment), 
, 

”


Suave, does not explicitly teach “one dimensional” nor “wherein the second element includes a second one-dimensional element extending along a longitudinal direction of the vibration damping member and a third one-dimensional element extending along a width direction of the vibration damping member, 
wherein the third element includes a pair of gap element representing a shortest distance between each first one-dimensional element and the second one-dimensional element 
wherein the error parameter includes a twist amount with respect to an extension direction of the tubes included in the tube bundle, when the vibration damping member is viewed from a cross-sectional direction perpendicular to the longitudinal direction of the vibration damping member.”


Hassan makes obvious “one dimensional” (Fig. 3 and 4. Figure 4 illustrates a one-dimensional element representing the tub. For example the line between nodes A and E. Also, a one-dimensional element between F and C represents the tube support.) “wherein the second element includes a second one-dimensional element extending along a longitudinal direction of the vibration damping member (Figure 4 illustrates lines that extend in the longitudinal direction of the flat plate. For example, between point F and point C. There is also a second one-dimensional element illustrated along the Ust axis) and a third one-dimensional element extending along a width direction of the vibration damping member (Figure 4 width is illustrated as Ws. Also, there is a one dimensional element extending between G and F and from F to the center of the plate.), wherein the third element includes a pair of gap element representing a shortest distance between each first one-dimensional element and the second one-dimensional element ( Fig 4 illustrates a gap between B and the edge of the flat plate. Fig. 4 also illustrates a zero gap at the point C between the one-dimensional element                 
                    
                        
                            A
                            C
                        
                        -
                    
                
             and the top of the flat plat. Also Figure 1 illustrates an impact on the left side between the tube and the tube support. This means that all the elements illustrated in Fig. 4 with regard to a right side impact will be mirrored for a left side impact.).

Suave and Hassan are analogous art because they are from the same field of endeavor called finite element models/tubes and tube supports. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Suave and Hassan. The rationale for doing so would have been that though Sauvé notes that tubes may be misaligned and offset with respect to the support (see page 286, “Application to Nuclear Steam Generator”, second paragraph, where the offset parameter may be a value from 0% to 100%), it does not disclose the consideration of the length and width of the support and pairs of gap elements between these values and a tube. It would have been obvious to one of ordinary skill in the art at the time of filing to consider the displacement values between a tube and a support in the work rate model of Sauvé, the motivation for doing so being to ensure the accurate modeling of point contact situations in which a contact point lies within the support clearance (see Hassan, page 562, last paragraph, “A generalized edge contact model…”). Therefore, it would have been obvious to combine Suave and Hassan for the benefit of ensuring accuracy of point contact to obtain the invention as specified in the claims.

Suave and Hassan do not explicitly teach “, and wherein the error parameter includes a twist amount with respect to an extension direction of the tubes included in the tube bundle, when the vibration damping member is viewed from a cross-sectional direction perpendicular to the longitudinal direction of the vibration damping member.”

Caldwell_1987; however, makes obvious “and wherein the error parameter includes a twist amount” (page 137 - 138: “... some suggestions for improvement... in particular applications the above assumptions may be too restrictive and some of the following features may have to be included... (vi) twist...” NOTE: this teaching of including the twist in disclosed for the purpose of making finite element analysis more accurate. See pages 135: “... finite element method of analysis... widely used in industry... choices of idealization and/or element types and incorrect data... such problems can be overcome...”, 136: “... may elements in commercially available finite element programs do not statisfy all of these conditions. in an attempt to increase accuracy and reduce the amount of computing, many modifications are introduced which result in non-conforming elements...”, par 144 illustrates a graph of vibration resulting from modeled twist angle.

 while Caldwell_1987 does not explicitly recite: “with respect to an extension direction of the tubes included in the tube bundle, when the vibration damping member is viewed from a cross-sectional direction perpendicular to the longitudinal direction of the vibration damping member”
 this would have been obvious in view of Suave and Hassan because the edge of the tube support that is of concern is the one which will contact the tube bundle and this edge is “with respect to an extension direction of the tubes included in the tube bundle, when the vibration damping member is viewed from a cross-sectional direction perpendicular to the longitudinal direction of the vibration damping member.”

Suave and Hassan and Caldwell_1987 are analogous art because they are from the same field of endeavor called finite element modeling and tube supports. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Suave and Caldwell_1987
The rationale for doing so would have been that Suave teaches to build finite element models and also to account for variations in critical parameters (page 283). Caldwell_1987 teaches that sometimes finite element models can be improved by including features such as “twist” in the finite element models.
Therefore, it would have been obvious to take twist into account in a finite element model because Caldwell_1987 teaches it is among parameters which are critical to having accurate models and Suave teaches to take into account critical parameters when modeling tube under nonlinear flow induced vibrations such as heat exchanges to obtain the invention as specified in the claims.

Claim 3. Sauve and Hassan_2005 and Caldwell_1987 make obvious all the limitations of claim 1 as outlined above. Sauvé further makes obvious wherein the first element includes a plurality of first one-dimensional elements extending to respectively correspond to the tubes included in the tube bundle (see, for example, page 286, “Application to Nuclear Steam Generator”, paragraphs 1-2, “The efficacy of the procedure…”, where each U-bend region includes multiple tubes, each of which is modeled based on parameters such as tube length and misalignment),  wherein the second element includes a second one-dimensional element extending to correspond to the vibration damping member (see, for example, page 286, “Application to Nuclear Steam Generator”, second paragraph, “The location and local axis…”; and page 287, “Parametric Analysis”, second paragraph, “For uniform probability distributions…”, where the second one-dimensional element corresponds to support friction, preload, or offset), and wherein the third element includes a gap element representing a shortest distance between each first one-dimensional element and the second one-dimensional element (see Fig. 3, where the support radial clearance is illustrated as a shortest distance (radius r)).

Claim 4. Sauve and Hassan_2005 and Caldwell_1987 make obvious all the limitations of claim 3 as outlined above. Sauvé further makes obvious imposing a loading condition set so that, when the gap amount is less than a predetermined value, a contact force applied to each first one-dimensional element from the second one-dimensional element increases with an increase in interference (see, for example, page 286, “Work Rate Definition”, paragraphs 1-2, “Using the system response…”; and page 287, “Parametric Analysis”, second paragraph, “For uniform probability distributions…”.  Here, a loading condition set (preload, offset, and friction) affects the impact (contact) force applied to the tube from the support, which depends on the support clearance, with the tube “sticking” to the support when the clearance/gap amount is small enough and the preload, offset, and friction are high enough.).

Claim 6. Sauve and Hassan_2005 and Caldwell_1987 make obvious all the limitations of claim 1 as outlined above. Sauvé further makes obvious the error parameter includes a random number (see, for example, page 283, “Introduction”, first paragraph, “In critical operating process equipment…”, which describes that parameters (such as support clearance, manufacturing tolerances, material properties, etc.) may be included as random variables with appropriate probability density functions).

Claim 7. Sauve and Hassan_2005 and Caldwell_1987 make obvious all the limitations of claim 1 as outlined above. Sauvé further makes obvious the error parameter is set based on data measured on the vibration damping structure (see, for example, page 283, “Introduction”, paragraphs 1-2, “In critical operating process equipment…”, which describe that parameters such as support (vibration damping structure) clearance may be periodically measured during maintenance or determined from inspection data).

Claim 8. Sauve and Hassan_2005 and Caldwell_1987 make obvious all the limitations of claim 1 as outlined above. Sauvé further makes obvious the error parameter includes at least one of an outer diameter, a thickness, and a warpage of a tube included in the tube bundle, and a thickness and a warpage of the vibration damping member (see, for example, page 283, “Introduction”, first paragraph, “In critical operating process equipment…”, the tube misalignment (warpage), or Fig. 3, the tube dimensions such as outside/inside diameter; and , page 286, “Application to Nuclear Steam Generator”, second paragraph, “The location and local axis…”, the support stiffness (warpage)).

Claim 9. Sauve and Hassan_2005 and Caldwell_1987 make obvious all the limitations of claim 1 as outlined above. Sauvé further makes obvious wherein each of the tubes included in the tube bundle has a first straight tube part positioned on a fluid inlet side, a second straight tube part positioned on a fluid outlet side, and a bent part positioned between the first straight tube part and the second straight tube part (see page 286, Fig. 3, where the first straight tube part is the straight part of the curved tube on the right side (the fluid inlet or hot leg side), and the second straight tube part is the straight part of the curved tube on the left side (the fluid outlet or cold leg side)), wherein the first straight tube part and the second straight tube part are inserted into a plurality of through holes formed in a tube support plate for supporting the tube bundle (see Fig. 3, the broached holes in the support plate), and wherein, in the analysis step, the error parameter includes an eccentricity amount of an insertion position, at which the first straight tube and the second straight tube part are inserted into the through holes, to perform the structural analysis (see, for example, page 286, “Application to Nuclear Steam Generator”, second paragraph, “The location and local axis…”, where the eccentricity amount of the insertion position corresponds to the offset parameter that is considered as one of the independent random variables during analysis).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/               Primary Examiner, Art Unit 2146